Case 0:21-mj-06320-AOV Document 6 Entered on FLSD Docket 05/21/2021 Page 1 of 1




                            U NITED STATES D ISTRICT COU RT
                            SO UTH ERN D ISTRICT OF FLORIDA
                                 CASE N O .21-6320-SN OW


  m Re:SEALED COM PLM NT



                                   OR DER TO UNSEAL
               THIS CAu sE isbeforetheCourtsuasponte.Defendant,LuisBerkm anw asarrested
  M ay 21,2021. Therefore,itishereby
                 ORD ERED AN D AD R JDGED thatthe Clerk ofthe CourtU NSEA L CaseN o. 21-
  6320-SN OW .
               D ON E AND ORDERED atFortLauderdale,Florida,this21Stday ofM ay, 2021.



                                                        A s sxow
                                                                 J.
                                                  twlrrsosfv EsMAGISTIIATEJIJDGE
  Copiesto:

  AUSA E1iRubin(M 1A)
